        Case 1:18-cv-00945-CRC Document 46-1 Filed 07/13/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


CITIZENS FOR RESPONSIBILITY AND
ETHICS IN WASHINGTON,

                       Plaintiff,
                                                      Civil Action No. 1:18-CV-945 (CRC)
       v.

AMERICAN ACTION NETWORK,

                       Defendant.


                                      [PROPOSED] ORDER

       This matter stems from an administrative complaint before the Federal Election

Commission (“Commission”) in which Plaintiff Citizens for Responsibility and Ethics in

Washington (“CREW”) alleged that Defendant American Action Network was an unregistered

political committee between 2009 and 2011. After two prior trips to this Court, followed by

remands to the Commission, Plaintiff filed this civil action pursuant to a provision of the Federal

Election Campaign Act (“FECA”), 52 U.S.C. § 30109(a)(8)(C), seeking to enforce FECA directly

against Defendant. Section 30109(a)(8)(C) provides that in certain circumstances, a FECA

“complainant may bring, in the name of such complainant, a civil action to remedy the violation

involved in the original complaint.” To the Court’s knowledge, this is the first suit to be filed

under that “citizen-suit” provision.           Defendant has challenged the constitutionality

of § 30109(a)(8)(C). It has argued that the citizen-suit provision on its face and as applied violates

the Take Care Clause, U.S. Const. art. II, § 3, and the Appointments Clause, U.S. Const. art. II,

§ 2, cl. 2, that it infringes on authority vested exclusively in the Executive, and that as applied here

the provision also violates Due Process.
        Case 1:18-cv-00945-CRC Document 46-1 Filed 07/13/20 Page 2 of 3




       Pursuant to 28 U.S.C. § 2403(a) and Federal Rule of Civil Procedure 5.1(b), when a party

challenges the constitutionality of a federal statute, the question must be certified to the United

States Attorney General. That obligation continues as long as the constitutional challenge remains

ongoing. Upon receiving notice, the Attorney General has 60 days to respond, Fed. R. Civ. P.

5.1(c), and has a right to intervene as a party in the case and present evidence and argument on the

question of constitutionality if he so desires, 28 U.S.C. § 2403(a). The Court may not strike down

the statute before the time elapses for the Attorney General to respond. Fed. R. Civ. P. 5.1(c).

       Accordingly, it is this __ day of _________, 2020, hereby

       ORDERED that pursuant to 28 U.S.C. § 2403 and Federal Rule of Civil Procedure 5.1,

the constitutional challenge raised by Defendant shall be certified to the Attorney General of the

United States. If the United States desires leave to intervene, it may do so by filing a brief within

60 days of this order. The Clerk of the Court is directed to provide a copy of this Order to the

United States Attorney for the District of Columbia.

       SO ORDERED.


 Dated: _________________
 Washington, D.C.


                                                        CHRISTOPHER R. COOPER
                                                        United States District Judge




                                                 2
        Case 1:18-cv-00945-CRC Document 46-1 Filed 07/13/20 Page 3 of 3




  NAMES OF PERSONS TO BE SERVED WITH PROPOSED ORDER UPON ENTRY

       Pursuant to LCvR 7(k), listed below are the names and addresses of the attorneys and

parties entitled to be notified of the proposed order’s entry.


 Stephen J. Obermeier                               Laura C. Beckerman
 Caleb P. Burns                                     Stuart C. McPhail
 Claire J. Evans                                    Adam J. Rappaport
 Jeremy J. Broggi                                   CITIZENS FOR RESPONSIBILITY AND
 WILEY REIN LLLP                                    ETHICS IN WASHINGTON
 1776 K Street NW                                   1101 K Street N.W., Suite 201
 Washington, DC 20006                               Washington, DC 20005

 Counsel for Defendant                              Sathya S. Gosselin
                                                    Seth R. Gassman
                                                    HAUSFELD LLP
                                                    1700 K Street NW, Suite 650
                                                    Washington, DC 20006

                                                    Counsel for Plaintiff
